Title: V. Farell & Jones to Wayles & Randolph, 6 April 1772
From: Farrell & Jones
To: Wayles,Randolph



Sir
Bristol April 6. 1772

We wrote you the 3rd February by the York that we had engag’d with our Friends Messrs. John Powell & Co: for the Consignment of an African ship to your address, which we now confirm. At that time it was uncertain which ships would go to Virginia, but by Letters from the Coast we find the Hungerford Capt. Robe will be detain’d there so long that she cannot get to the West Indies before the 10th of this Month and in that case will go forward and be with you in all likelyhood by the 20th of next Month.
She is a fine new Ship and it is expected will carry in 500 slaves. The Bond is not yet sign’d, but the terms are that you remit one Moiety of the Proceeds in 6 Months and the other in 12 Months in bills at 60 days. We have not stipulated for any Tobacco, but we believe the Owners expect that you will ship some. In that you are to do as you please.—We had some expectation of procuring two ships to be consign’d to you, but it being now almost certain that the Hungerford will go to Virginia, we have laid aside all thoughts of the other.—Wishing you a good sight of the Ship and an agreeable sale we Remain Gent Your mo: Obedt. Servts.

Farell & Jones

